DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “ a package substrate comprising a substrate pattern and a substrate insulation layer at least partially surrounding the substrate pattern, the package substrate having a groove”, “an embedded semiconductor device disposed within the groove of the package substrate, the embedded semiconductor device comprising a first substrate”, and “wherein the groove exposes a portion of the substrate pattern of the package substrate, and the embedded semiconductor device further comprises a penetrating electrode that penetrates through the first substrate and is connected to the portion of the substrate pattern” in combination with the remaining claimed features.
Regarding claim 9, the prior art does not disclose “a package substrate comprising a substrate pattern and a substrate insulation layer at least KIM et al., S.N. 16/849,629Dkt. 80211-1430 Page 5 partially surrounding the substrate pattern, the package substrate having an internal space”, “an embedded semiconductor device disposed within the internal space of the package substrate and at least partially surrounded by the package substrate, the embedded semiconductor device comprising a first substrate” and “wherein the substrate insulation layer of the package substrate covers an upper surface of the embedded semiconductor 
Regarding claim 15, the prior art does not disclose “a package substrate comprising a substrate pattern and a substrate insulation layer at least partially surrounding the substrate pattern, the package substrate has a groove exposing a portion of the substrate pattern”, “a penetrating electrode penetrating the first substrate and connecting the first active layer to the KIM et al., S.N. 16/849,629Dkt, 8021-1430 Page 8 substrate pattern exposed via the groove” and “a molding material disposed on the package substrate and at least partially surrounding the conductive post and the mounted semiconductor device and exposing a portion of the conductive post” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899